                                            Case 3:20-cv-03329-JD Document 5 Filed 07/31/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHARLES AL-PINE,                                   Case No. 20-cv-03329-JD
                                                        Petitioner,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     CLERK OF THE SUPREME COURT,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner, has filed a habeas action. Petitioner was sent a notice that he

                                  14   had not paid the filing fee or submitted a complete application for leave to proceed in forma

                                  15   pauperis (“IFP”). He was allowed twenty-eight days to either pay the fee or file a proper

                                  16   application with all the required documents. More than twenty-eight days has passed, and

                                  17   petitioner has not paid the fee, filed a complete application to proceed IFP or otherwise

                                  18   communicated with the Court. Therefore, this case is DISMISSED without prejudice. A

                                  19   certificate of appealability is DENIED.

                                  20          IT IS SO ORDERED.

                                  21   Dated: July 31, 2020

                                  22

                                  23
                                                                                                     JAMES DONATO
                                  24                                                                 United States District Judge
                                  25

                                  26
                                  27

                                  28
